Citation Nr: 1115016	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-28 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to post-traumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a head injury.  

3.  Entitlement to an increased initial rating for PTSD, rated 30 percent from June 8, 1998, and 50 percent from April 4, 2008.  

4.  Entitlement to total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to February 1975. 

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating action by the Department of Veterans Affairs (hereinafter VA) Regional Office in Nashville, Tennessee, (hereinafter RO).  

The issues of entitlement to an increased initial rating for PTSD and TDIU addressed in the REMAND portion of the decision below require additional development and adjudication and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is competent medical evidence of record demonstrating that there is some portion of the Veteran's hypertension that has been aggravated by PTSD. 

2.  An April 2005 rating decision about which the Veteran was notified in May 2005 found that new and material evidence had not been received to reopen the Veteran's claim for service connection for residuals of a head injury; the Veteran did not appeal this decision and this is the most recent unappealed rating decision addressing this issue on any basis.    

3.  Additional evidence received since the April 2005 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for residuals of a head injury. 

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, hypertension is aggravated by PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010). 

2.  The April 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 , 20.1103 (2004). 

3.  New and material evidence to reopen the claim of entitlement to service connection for residuals of a head injury has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case with respect to the issue of whether new and material evidence has been received to reopen a claim for service connection for residuals of a head injury by an April 2007 letter prior to the adjudication that gave rise to this appeal that informed the appellant of the information and evidence necessary to prevail in this claim and that was substantially compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).

As for the duty to assist, the service treatment reports, VA and private clinical reports, and reports from the Social Security Administration have been obtained.  Moreover, because new and material evidence has not been received to reopen the claim for service connection for residuals of a head injury, a VA examination addressing this claim is not necessary to fulfill the duty to assist the Veteran.  38 C.F.R. § 3.159(c)(4)(iii).  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the issue of whether new and material evidence has been received to reopen the claim for service connection for residuals of a head injury, the duty to assist has been fulfilled with respect to this issue.  

As for the issue of entitlement to service connection for hypertension, without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that this law does not preclude the Board from adjudicating this issue because the Board is taking action favorable to the Veteran with respect to this issue in the decision below.  As such, the adjudication of this issue poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
 
II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Hypertension 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran asserts that stress and anxiety associated with his service connected PTSD has worsened his hypertension to the point that he has required an increase in the dosage of his hypertension medication.  A January 2010 statement from a private physician noted that he Veteran's hypertension is labile and is "most likely" exacerbated by his PTSD which includes "severe anxiety reactions" that has resulted in the need for a significant antihypertensive regimen of Clonidine and Prazosin.   

The record does not reflect any evidence that places the Veteran's credibility in question with respect to this matter, and it could reasonably be concluded that he is competent to assert that his PTSD increased his level of anxiety.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While a medical professional may be the only person competent to state that such an increase in anxiety results in aggravation of hypertension, as such a conclusion is beyond the medical expertise of a layperson such as the Veteran, the record in this case does include such an opinion from a medical professional as set forth above.  

Unless the preponderance of the evidence is against the Veteran's claim, it cannot be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  In this case, there is no competent medical evidence that contradicts the January 2010 opinion by a private physician.   As such, the claim for service connection for that portion of the Veteran's hypertension that has been aggravated by PTSD may be allowed.  

B.  New and Material  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis, either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented, will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

"New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In May 2005, the Veteran was sent notice of the April 2005 rating decision that found that new and material evidence had not been received to reopen the Veteran's claim for service connection for residuals of a head injury.  The Veteran did not appeal this decision; as such, it if final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 , 20.1103 (2004).  This is the most recent unappealed rating decision addressing this issue on any basis.  

The record before the adjudicators at the time of the April 2005 rating decision included an unappealed January 1976 rating decision that rendered the initial adjudication of the claim for service connection for residuals of a head injury.  Also of record was a January 2000 rating decision which found that new and material evidence had not been received to reopen the claim for service connection for residuals of a head injury.  

The evidence at the time of the April 2005 decision, included the service treatment reports that showed the Veteran sustained a concussion in January 1975 after falling down four or five steps.  Hospitalization thereafter, however, included a negative neurological work up and EEG.  Also of record were reports from a September 1998 VA CT scan that showed possible early frontal cerebral atrophy, a March 1999 VA EEG and a May 1999 VA MRI of the brain that showed a minor abnormality.  None, however, contained any competent evidence linking any post service disability to the in-service concussion.  

The additional evidence received since the April 2005 rating decision includes reports from VA and private treatment, none of which demonstrates current residuals of brain trauma that were related to service.  As none of these reports contain any opinions from an examiner linking an identifiable current disability to the in-service concussion, and the basis for the previous denials of service connection was essentially the lack of such evidence, this evidence cannot be considered "material."  Thus, as the additional evidence received since the April 2005 rating decision not previously of record does not include any competent medical evidence demonstrating a current disability that is the result of head trauma sustained in service, the additional evidence is not "new" and "material" as defined by the controlling legal authority because when it is considered in connection with evidence previously assembled, it does not raise a reasonable possibility of substantiating the claim of service connection for residuals of a head injury.  

As for the assertions by the Veteran in his attempt to reopen this claim that he has residuals of a head injury incurred in service, to include the necessity for speech therapy as a result of this head injury posited by the Veteran in April 2007, such assertions from lay persons are to matters that require medical expertise and do not constitute material evidence to reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay assertions of medical causation cannot serve as a predicate to reopen a previously denied claim).  In short therefore, the Board concludes that the Veteran has failed to present sufficient "new" and "material" evidence to reopen the claim for service connection for residuals of a head injury, and this aspect of the appeal is denied.  


ORDER

Entitlement to service connection for that portion of hypertension that is aggravated by PTSD is granted.  

New and material evidence having not been received, the claim for service connection for residuals of a head injury is not reopened and this aspect of the appeal is denied. 

REMAND

The Veteran was last afforded a VA Compensation and Pension Examination to assess the severity of his PTSD in April 2008.  The evidence suggests an increase in severity of the condition since that time.  The Board thus concludes that a current VA examination is necessary in this case in order to comply with the duty to assist provisions of the VCAA.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As the resolution of the claim for an increased rating for PTSD following the development requested above could potentially affect the adjudication of the claim for TDIU, the Board finds this issue to be inextricably intertwined with the claim for an increased rating for PTSD.  Harris v Derwinski, 1 Vet. App. 80 (1991).  Therefore, the adjudication of the claim for TDIU must be deferred at this time.  This will also afford the RO the opportunity to conduct the initial adjudication of the claim for TDIU with consideration of the fact that service connection has been granted for an additional disability in the decision above.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any records of VA treatment of the Veteran for PTSD dated since September 2008.  

2.  Afford the Veteran a VA psychiatric examination for the purpose of determining the current severity of the Veteran's service-connected PTSD.  The claims files should be made available to the examiner and reviewed in conjunction with the examination, with a notation that this review was accomplished included in the report provided.  The examiner should report his/her findings in a matter consistent with the criteria for evaluating PTSD as set out in VA's Schedule For Rating Disabilities.  In addition, the examiner should also assign a score on the Global Assessment of Functioning Scale, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  A complete rationale for all opinions should be provided. 

2.  Thereafter, the claims for an increased initial rating for PTSD; and entitlement to TDIU benefits should be readjudicated by the RO, with consideration of the reports from the VA examination requested above and any pertinent evidence not previously considered by the RO received since the September 2008 supplemental statement of the case.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with either claim, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


